Citation Nr: 1820118	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

The Veteran testified before the undersigned at a Board videoconference hearing in May 2017.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during military service.  In-service noise exposure has been conceded by the VA and he is noted to be service connected for tinnitus as due to such exposure.  See discussion in January 2014 rating granting service connection for tinnitus conceding acoustic exposure due to exposure to noise from small arms and helicopters; see also May 2017 Hearing Transcript at pages 3-5. 

A review of the evidence discloses that development remains incomplete regarding this matter.  Of note, the Veteran's representative at his May 2017 hearing pointed to the existence of a favorable etiological opinion from a private medical provider in the twin cities, and stated that this is in the claims file.  Transcript 6-7.  A review of the record does not disclose such a claimed medical opinion in the record.  

Because such favorable opinion is potentially significant to the outcome of this appeal, efforts must be made to locate and associated this claimed favorable medical evidence.  

Additionally the Veteran's representative has argued that the VA examinations from January 2014 and February 2016 failed to fully address the etiology of the Veteran's hearing loss in accordance with the decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that even though disabling hearing loss may not have been demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service).  Should favorable competent evidence not be obtained to support a grant in this instance, the VA should ensure that the VA examination opinion is in accordance with the decision in Hensley.   

Accordingly, the case is REMANDED for the following action:

1.  Take steps to ensure that the favorable medical opinion cited by the Veteran at his May 2017 hearing is associated with the file, including contacting the Veteran and asking that that he further identify this record as well as any additional relevant sources of treatment for his claimed hearing loss and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources not already of record should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, then inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of this claim.

2.  Only if competent favorable medical evidence is not obtained satisfactory to render a decision, return the claims file to the February 2016 VA examiner or to a competent medical professional if this examiner is no longer available.  After review of the entire claims folder, to include the service treatment records, post-service treatment records, prior examination reports, and lay statements of the Veteran, the examiner should offer an addendum opinion as to the following: 

Whether it is at least as likely as not (at least a 
50 percent probability) that any current disability of hearing loss was incurred or aggravated in service or was manifested within the first post service year. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Any opinion offered should include a comprehensive rationale based on sound medical principles and relevant facts of this case.

3.  Thereafter readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




